Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                March 15, 2017

The Court of Appeals hereby passes the following order:

A17A1214. DONNA SNUGGS, TEMPORARY ADMINISTRATOR OF THE
    ESTATE OF JOHN MASON SNUGGS, SR. v. JAMES WALLEN
    SNUGGS, et al.

      On September 4, 2015, the trial court granted defendant John Mason Snuggs,
Sr.’s motion to revive a dormant judgment against co-defendant Louise Wallen
Snuggs. John Snuggs filed a motion for reconsideration, which the trial court denied
on April 19, 2016. James Wallen Snuggs, Sr., as the personal representative of the
estate of Louise Snuggs, thereafter filed a motion for reconsideration of the trial
court’s April 19 order,1 which the trial court also denied on April 25, 2016. On
October 10, 2016, Donna Snuggs, as temporary administrator of the Estate of John
Mason Snuggs, Sr., filed a notice of appeal, purporting to appeal from the April 25,
2016 order.2
      A notice of appeal must be filed within 30 days of the entry of the order sought
to be appealed. See OCGA § 5-6-38 (a). “The proper and timely filing of a notice of
appeal is an absolute requirement to confer jurisdiction upon an appellate court.”
Perlman v. Perlman, 318 Ga. App. 731, 739 (4) (734 SE2d 560) (2012) (citation and
punctuation omitted). Here, Donna Snuggs filed her notice of appeal 168 days after

      1
        James Snuggs also sought to appeal from the trial court’s order of April 19,
2016. That appeal was dismissed because it was untimely. See Case No. A17A0559
(decided November 18, 2016).
      2
        Donna Snuggs originally filed this appeal in the Georgia Supreme Court,
which transferred the matter to this Court. See Case No. S17A0698 (decided January
17, 2017).
entry of the trial court’s April 25, 2016 order denying the motion for reconsideration.
Moreover, the filing of a motion for reconsideration does not extend the time for
filing a notice of appeal, and the denial of such a motion is not directly appealable.
See State v. White, 282 Ga. 859, 860 (1) (655 SE2d 575) (2008); Bell v. Cohran, 244
Ga. App. 510, 510 (536 SE2d 187) (2000). Accordingly, this appeal is hereby
DISMISSED for lack of jurisdiction.



                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/15/2017
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.